          Case 3:19-cr-00424-BAS Document 34 Filed 01/15/21 PageID.213 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No. 19-cr-0424-BAS-1
12                                     Plaintiff,
                                                          ORDER GRANTING MOTION TO
13            v.                                          REDUCE SENTENCE (ECF No. 32)
14   LUZ LOZANO MERCADO,
15                                   Defendant.
16
17            Ms. Luz Lozano Mercado, who has served twenty-six months of her fifty-seven
18   month sentence, requests compassionate release because of the death of her children’s
19   caretaker from COVID-19. (ECF No. 32 (“Defendant’s Motion”).) The Government
20   opposes. (ECF No. 33 (“Government’s Opposition”).) For the reasons stated below, the
21   Court GRANTS the Motion.
22   I.       BACKGROUND
23            On August 18, 2018, Ms. Lozano Mercado, a Mexican citizen with a border crossing
24   card at the time, attempted to cross the border at a Port of Entry with 18.72 kilograms of
25   methamphetamine and 1.009 kilograms of heroin hidden in her spare tire and gas tank.
26   (Presentence Report (“PSR”), ECF No. 15 at ¶¶ 1–14.) On February 21, 2019, she pled
27   guilty to one count of importation of methamphetamine and one count of importation of
28   heroin and, on August 26, 2019, the Court sentenced her to fifty-seven months in custody,

                                                    -1-
                                                                                        19cr0424
       Case 3:19-cr-00424-BAS Document 34 Filed 01/15/21 PageID.214 Page 2 of 6



 1   concurrent on both counts. (Id.; ECF Nos. 13, 25.) Ms. Lozano, who is 34 years old, has
 2   no prior criminal record, but she faced a higher sentence than others similarly situated in
 3   this district because she did not plead guilty until the month before her trial date, and thus,
 4   the Government did not recommend a downward departure for “fast track.”
 5         At the time she was arrested, Defendant asked to call her sister Estrella Irazoky
 6   Mercado to pick up her two minor children, 4 and 11 years old. (PSR ¶ 10.) Although this
 7   sister helped care for the children after Defendant’s arrest, unfortunately, this sister was
 8   also later arrested for drug smuggling on January 28, 2019, and was sentenced to twenty-
 9   four months in custody. (No. 19-cr-0656-BAS, ECF No. 34.) Post-arrest, sister Estrella
10   said she was overwhelmed by caring for her siblings, rearing her sister’s children, sending
11   money to her sister in custody and paying for her mother’s rehabilitation. (No. 19-cr-0656-
12   BAS, ECF No. 24, at ¶ 12.) She said she was unable to sustain this caretaking financially.
13   (Id.) At the time of her arrest, Estrella discovered she was pregnant with twins due in
14   September 2019. (Id. at ¶ 38.) She planned to have the twins transported to her fiancé and
15   hoped he would care for them while she was in custody. (Id.)
16         At the time Defendant was interviewed for her PSR, she detailed her prior family
17   history: both her father and her stepfather were deceased. (PSR ¶¶ 37, 40.) Her mother
18   was a drug addict who was abusive while Defendant was growing up. (PSR ¶¶ 46, 54.)
19   Defendant’s grandmother, who had raised her, had also died. (PSR ¶ 47.) At least one
20   sibling had a mental disorder and needed daily care; before her arrest, Defendant had taken
21   responsibility for this care. (PSR ¶ 43.) At the time of her arrest, Defendant also cared for
22   her 9-year-old niece. (PSR ¶ 52.) Since Defendant was in custody, the children’s father,
23   Defendant’s common-law husband Jose Chavez-Ramirez, was caring for the two children
24   with the help of Defendant’s maternal uncle Saul Mercado-Gonzalez. (PSR ¶¶ 50–51.)
25   Mr. Chavez-Ramirez indicated that Defendant “does not have a lot of support from her
26   family, with the exception of her uncle.” (PSR ¶ 54.)
27         Unfortunately, since her sentence, circumstances have deteriorated for Defendant’s
28   children. Because their father “works outside the city,” they had been living with their

                                                  -2-
                                                                                            19cr0424
       Case 3:19-cr-00424-BAS Document 34 Filed 01/15/21 PageID.215 Page 3 of 6



 1   father’s sister, Diana. However, on January 23, 2020, daughter Melanie, now 13 years old,
 2   reported to her aunt that her uncle, Diana’s husband, had raped and molested her. (ECF
 3   No. 32-1, Exh. C.) The children were apparently removed from Diana and her husband,
 4   and given to the care of Defendant’s aunt, Marisela Mercado-Gonzalez. (Id. Exh. B.) On
 5   September 9, 2019, Ms. Mercado-Gonzalez died of complications from COVID-19. (Id.
 6   Exh. A.) The children’s father writes that he is relinquishing custody of the two children
 7   after the death of Ms. Mercado-Gonzalez because “I am unable to provide a stable home
 8   for both my daughters . . . as I work out of town many months.” (Id. Exh. D.) Defendant
 9   represents that she has no alternative but to return the two children to the custody of their
10   aunt Diana. (Defendant’s Motion.)
11         Defendant presents a request for compassionate release that she claims she submitted
12   to the Warden at FCI Dublin, where she is being housed, on October 15, 2020. (ECF No.
13   32-1, Exhs. E, F.) There is no indication whether the Warden ever responded.
14   II.   ANALYSIS
15         A district court generally “may not modify a term of imprisonment once it has been
16   imposed.” 18 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 825–26
17   (2010). A narrow exception, compassionate release, allows a court to reduce a sentence
18   for “extraordinary and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). Under the
19   Sentencing Guidelines policy statement, “extraordinary and compelling reasons” may exist
20   upon “[t]he death or incapacitation of the caregiver of the defendant’s minor child or minor
21   children.” U.S.S.G. § 1B1.13, Application Notes (1)(C)(i). Although the Sentencing
22   Commission’s policy statement regarding “extraordinary and compelling” reasons is
23   outdated and is not binding on the district court, the Court does consider this statement.
24   See United States v. Brooker, 976 F.3d 228, 236–37 (2d Cir. 2020).
25         A.     Exhaustion of Administrative Remedies
26         A court may only consider a defendant’s motion for compassionate release “after the
27   defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of
28   Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt

                                                 -3-
                                                                                           19cr0424
       Case 3:19-cr-00424-BAS Document 34 Filed 01/15/21 PageID.216 Page 4 of 6



 1   of such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.
 2   § 3582(c). In other words, Ms. Lozano Mercado must fully exhaust her administrative
 3   remedies from the Warden of the facility where she is being housed before she turns to the
 4   Court for relief.
 5         Section 3582 provides two alternative routes to exhaustion. In the first, a petitioner
 6   files a petition, which is acted on by the Warden, and the petitioner proceeds to fully
 7   exhaust his or her administrative remedies by appealing this refusal from the Warden. In
 8   the second, the Warden takes no action, 30 days lapse and, because of the Warden’s failure
 9   to act, the petitioner may proceed without fully exhausting his or her administrative
10   remedies.
11         Ms. Lozano Mercado presents some evidence that in October 2020, she requested
12   compassionate release from the facility where she is being housed. (ECF No. 32-1, Exhs.
13   E, F.) However, there is no indication whether the Warden responded to this request or, if
14   the Warden denied the request, whether Ms. Lozano Mercado appealed the denial.
15         Nonetheless, the Government may waive the exhaustion requirement by proceeding
16   directly to the substantive issues. See United States v. Ng Lap Seng, 459 F. Supp. 3d 527,
17   538 (S.D.N.Y. 2020). The Court finds the Government, in its Response, thus waived any
18   defect in the exhaustion requirement.
19         B.     Extraordinary and Compelling Reasons
20         As indicated above, the Court may find extraordinary and compelling reasons based
21   on “Family Circumstances,” specifically when the caregiver of a Defendant’s minor
22   children dies or is incapacitated.      U.S.S.G. § 1B1.13, Application Notes (1)(C)(i).
23   Defendant lists a litany of caregivers for her children who have not been successful. Her
24   sister was struggling financially with the care of the children and now has twin infants to
25   care for. Additionally, she was arrested for drug smuggling soon after Defendant. The
26   children’s paternal aunt Diana cared for them until the oldest child Melanie accused
27   Diana’s husband of molesting and raping her. Defendant’s aunt Maricela cared for the
28   children until her death from complications associated with COVID-19. The father of the

                                                 -4-
                                                                                           19cr0424
       Case 3:19-cr-00424-BAS Document 34 Filed 01/15/21 PageID.217 Page 5 of 6



 1   children writes that he is relinquishing custody of the children because he works out of
 2   town and is unable to find caretakers for them. The Court finds this combination of factors
 3   constitutes “extraordinary and compelling” circumstances for Ms. Lozano Mercado’s
 4   request.
 5         C.     Section 3353(a) Factors
 6         At the time Defendant was sentenced, she received a higher sentence than others in
 7   this district because she did not plead guilty until the month before her trial. Nowhere is
 8   this disparity more obvious than the sentencing of her sister who received only a 24-month
 9   sentence for the same offense. Although the use of “fast track” offers is clearly a valid
10   exercise of discretion and a valid reason for distinguishing between sentences, the Court
11   finds that preventing unwarranted disparities supports Ms. Lozano Mercado’s request to
12   be released after serving 26 months of her sentence.
13         Additionally, at 34 years old, Defendant has no prior criminal offenses. There is no
14   indication that the current sentence will not adequately deter Ms. Lozano Mercado from
15   committing such an offense in the future. Additionally, she has lost her border crossing
16   card, will be deported, and will not be allowed to return to the United States without facing
17   the threat of prosecution and a much higher sentence. Finally, although the amount of
18   drugs being smuggled was large, there is no indication of violence in Ms. Lozano
19   Mercado’s past. She admits that she has a problem with alcohol but reports no other illicit
20   substance abuse. Therefore, the Court finds the sentence served adequately protects the
21   public from further crimes.
22         For all of these reasons, the Court finds the factors under Section 3553(a) support
23   Ms. Lozano Mercado’s request for early release.
24
25
26
27
28

                                                 -5-
                                                                                           19cr0424
       Case 3:19-cr-00424-BAS Document 34 Filed 01/15/21 PageID.218 Page 6 of 6



 1   III.   CONCLUSION
 2          For the reasons stated above, the Court GRANTS Defendant’s Motion to Reduce
 3   her sentence. (ECF No. 32.) 1 The Court reduces Ms. Luz Lozano Mercado’s sentence to
 4   a time served sentence.
 5          Further, this order is stayed for up to fourteen days, for the verification of
 6   Defendant’s residence and/or establishment of a release plan, to make appropriate travel
 7   arrangements, and to ensure Defendant’s safe release. Defendant shall be released as soon
 8   as a residence is verified, a release plan is established, appropriate travel arrangements are
 9   made, and it is safe for Defendant to travel. There shall be no delay in ensuring travel
10   arrangements are made. If more than fourteen days are needed to make appropriate travel
11   arrangements and ensure Defendant’s safe release, the parties shall immediately notify the
12   Court and show cause why the stay should be extended.
13          IT IS SO ORDERED.
14
15   DATED: January 15, 2021
16
17
18
19
20
21
22
23
24
25
26
27
            1
             The Court also GRANTS Defendant’s motion to shorten time. (ECF No. 31.) The Court deems
28   Defendant’s motion to reduce sentence as timely filed.

                                                  -6-
                                                                                            19cr0424
